UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 Annual Report to Shareholders DWS RREEF Global Real Estate Securities Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 42 Tax Information 43 Investment Management Agreement Approval 48 Summary of Management Fee Evaluation by Independent Fee Consultant 52 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. For its most recent fiscal year ended December 31, 2011, Class A shares of DWS RREEF Global Real Estate Securities Fund returned -7.85%. In comparison, the fund's benchmark, the FTSE EPRA/NAREIT Developed Index returned -6.46%. Overall, global property stocks began 2011 positively, with favorable economic news amid geopolitical uncertainty. However, the gains were not equally distributed regionally, as the Americas led the way based on earnings momentum, while development in Asia ex-Japan lagged due to central bank interest rate hikes. In March 2011, all eyes turned to the disaster in Japan as financial markets grew turbulent in the aftermath of that country's tragic earthquake and tsunami. Globally listed real estate stocks turned up in the second quarter as all regions posted solid earnings results. However, in the third quarter, global real estate stocks suffered major reversals, along with the broader equity markets, as news of U.S. political gridlock, European Union (EU) austerity and a financial bailout for Greece sparked bouts of market volatility. Growth-oriented market sectors and stocks with higher debt levels underperformed as weak economic data and heightened concern regarding the stability of the European banking system resulted in investor risk aversion. Globally listed real estate stocks then came off their lows in the fourth quarter as the most aggressive action to date by the European Central Bank (ECB) in response to the Continent's sovereign debt crisis provided at least a short-term reprieve for investors. The ECB's long-term refinancing option provides European banks — which recently have had trouble attracting needed assets — with nearly unlimited three-year funding at 1% interest. In December 2011, gradually improving U.S. economic data — including a healthy upturn in manufacturing statistics and a continuing decline in weekly jobless claims — lifted REIT prices in the Americas region, though real estate investment securities in other parts of the world continued to languish. Over the calendar year, both stock selection and regional allocation detracted from relative performance. Stock selection was weakest in Europe and Japan, though this was somewhat offset by strong stock selection in the Americas and Asia ex-Japan. The largest detractors based on regional allocation came from a slight overweight to the underperforming Asia ex-Japan and Japan regions, more than offsetting positive returns from the fund's overweight position in the outperforming Americas region. Positive Contributors to Fund Performance During the period, the fund's overweight to the self-storage U.S. REIT Extra Space Storage represented the top individual contributor, as the company reported strong earnings. Investors also saw greater growth potential for Extra Space Storage based on the company's higher level of leverage compared with other stocks in the REIT self-storage sector. In addition, an underweight to the Hong Kong firm New World Development contributed to results, as concern over moves by China's central bank to restrain inflation hurt Hong Kong's developer stocks. Lastly, overweight positions in high-quality regional mall owners with superior balance sheets, such as Simon Property Group, Inc. and Taubman Centers, also contributed significantly to performance. We believe that global real estate securities currently present a compelling opportunity to potentially capitalize on the world's real estate markets. Additionally, because they pay out nearly all of their rental income to shareholders, real estate securities can potentially provide attractive dividends. Negative Contributors to Fund Performance The portfolio's overweight in the out-of-benchmark U.S. health care real estate firm Brookdale Senior Living was the most significant detractor from returns during the annual period, based on investors' negative responses to Brookdale's erratic earnings reports. In addition, holdings in Japan Real Estate Investment Corp. negatively impacted performance as the Japanese REIT market remained under pressure due to global macroeconomic concerns, continued outflows from mutual funds and a supply/demand imbalance in the Japanese real estate market. Outlook and Positioning We continue to believe that a credible solution to the European crisis includes the ECB aggressively cutting rates and purchasing sovereign debt without any offsetting transactions. At this point, however, even drastic action may be insufficient to stave off a Eurozone breakup, as imposed austerity measures are providing little hope for even nominal GDP growth in troubled peripheral European countries. Elsewhere, a meaningful slowdown in global inflation is providing an environment for global central banks to halt — and, in many cases, reverse — monetary tightening. The question remains whether synchronized global monetary easing will be enough to outweigh a potential debacle in the Eurozone. "By December of 2011, gradually improving U.S. economic data — including a healthy upturn in manufacturing statistics and a continuing decline in weekly jobless claims — had lifted REIT prices in the Americas region, though real estate investment securities in other parts of the world continued to languish." In terms of the fund's current allocation, the fund's largest regional overweight is to Australia, as the country's REIT sector is viewed as defensive, with any rise in investor risk aversion likely to spur relative outperformance in the region. And with the majority of their earnings backed by rental income, we would expect Australian REITs to remain well supported in the current real estate environment. The fund's largest underweight is to Europe ex-U.K. Sovereign debt concerns continue to plague the Continent, and economic problems persist that we believe will make recovery there slow at best. Ten Largest Equity Holdings at December 31, 2011 (32.5% of Net Assets) Country Percent 1. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 7.1% 2. Sun Hung Kai Properties Ltd. Specializes in premium-quality residential and commercial projects for sale and investment Hong Kong 4.2% 3. Public Storage Owner and operator of personal and business mini-warehouses United States 3.2% 4. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers United States 3.0% 5. Vornado Realty Trust Owner and manager of investments in community shopping centers United States 2.8% 6. Boston Properties, Inc. Developer of commercial and industrial real estate United States 2.6% 7. Unibail-Rodamco SE Investor and developer of real estate investments France 2.6% 8. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust United States 2.4% 9. Mitsubishi Estate Co., Ltd Owner and developer of residential and office properties Japan 2.3% 10. Camden Property Trust Owner and manager of multifamily residential apartment communities United States 2.3% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2006. · Joined RREEF in 1997, Deutsche Asset Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. · Global Head of RREEF Real Estate Securities with over 18 years of investment industry experience. · BA, Wabash College; MBA, Indiana University. Daniel Ekins, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. · Joined RREEF in 1997, Deutsche Asset Management in 2002. · Over 23 years of investment industry experience. · BS, University of South Australia. John Hammond, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. · Joined RREEF and Deutsche Asset Management in 2004; previously was Director at Schroder Property Investment Management and Director at Henderson Global Investors. · Over 17 years of investment industry experience. · BSc, University of Reading, U.K. William Leung, Director Portfolio Manager of the fund. Joined the fund in 2006. · Joined Deutsche Asset Management in 2000; previously was an equity research analyst focusing on Hong Kong and China at Merrill Lynch and UBS Warburg. · Over 12 years of investment industry experience. · MBA, Hong Kong University of Science & Technology. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. · Joined RREEF and Deutsche Asset Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004, and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. · Over 13 years of investment industry experience. · BS, University of Southern California. Jerry W. Ehlinger, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. · Joined RREEF, Deutsche Asset Management, Inc. in 2004; previously has worked as a Senior Vice President at Heitman Real Estate Investment Management from 2000-2004. · Prior to that, Senior Research Associate at Morgan Stanley Asset Management from 1996-2000. · Over 13 years of investment industry experience. · BA, University of Wisconsin — Whitewater; MS, University of Wisconsin — Madison. Ross McGlade, Director Portfolio Manager of the fund. Joined the fund in 2010. · Joined the Company in 2006 after 19 years of experience at ABN AMRO, AMP Capital and McCann & Associates. · Portfolio manager for Real Estate Securities: Sydney. · Bachelor of Business in Land Economy from Hawkesbury Agricultural College; Graduate Diploma in Applied Finance and Investment from Securities Institute of Australia; registered property valuer, NSW. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The FTSE EPRA/NAREIT Developed Index tracks the performance of developed-market REITs. Index returns assume reinvestment of all distributions and do not reflect fees or expenses. It is not possible to invest directly in an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. Sovereign debt is government debt issued in foreign currencies Gross domestic product (GDP) is the value of goods and services produced in an economy. Real Estate Investment Trusts (REITS) are securities that invest in real estate either through properties or mortgages. These securities, which are sold on major stock exchanges, also receive special tax considerations. Performance Summary December 31, 2011 Average Annual Total Returns as of 12/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A -7.85% 13.86% -6.92% -2.54% Class C -8.61% 12.94% -7.72% -3.38% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -13.15% 11.63% -8.02% -3.59% Class C (max 1.00% CDSC) -8.61% 12.94% -7.72% -3.38% No Sales Charges Life of Class M** Class S -7.45% 14.15% -6.70% -2.31% N/A Institutional Class -7.48% 14.25% -6.58% -2.20% N/A Class M N/A N/A N/A N/A -9.97% FTSE EPRA/NAREIT Developed Index+ -6.46% 15.35% -5.93% -1.47% -10.23% * The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. ** Class M shares commenced operations on February 28, 2011. Index returns began on February 28, 2011. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.67%, 2.47%, 1.86%, 1.20% and 1.43% for Class A, Class C, Class S, Institutional Class and Class M shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of Class A, C, S and Institutional Class shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Global Real Estate Securities Fund — Class A [] FTSE EPRA/NAREIT Developed Index+ Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. + The FTSE EPRA/NAREIT Developed Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, disposure and development of income-producing real estate. The index includes a range of regional and country indices, Dividend+ indices, Global Sectors, Investment Focus, and a REITs and Non-REITs series. The Index is calculated using closing market prices and translates into U.S. dollars using Reuters closing price. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Class M Net Asset Value: 12/31/11 $ 2/28/11 (commencement of operations of Class M) $
